Citation Nr: 0333608	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  98-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
(minor) wrist in post proximal carpectomy status (previously 
coded as complete carpectomy of the left wrist), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This appeal arises from a February 2002 rating decision by 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans' Affairs which granted a 20 percent increased 
evaluation for service-connected arthritis of the left 
(minor) wrist in post proximal carpectomy status.

In July 2002, the Board rendered a decision on the veteran's 
claim, finding that a rating in excess of 20 percent for 
arthritis of the left (minor) wrist in post proximal 
carpectomy status was not warranted.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003, the Court 
vacated the Board's July 2002 decision and remanded the case 
to the Board for readjudication under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The veteran appeared for a personal hearing on his appeal 
before the undersigned Board member in Washington, D.C. in 
April 1999.  In March 2002, the RO received the veteran's 
request for another hearing in Washington, D.C.  In May 2002, 
the RO received the veteran's written withdrawal of his 
hearing request.


REMAND

As noted above, in March 2003, the Court vacated the Board's 
July 2002 decision and remanded the matter to the Board in 
order to comply with the VCAA.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100).  
This law redefines the obligations of VA with respect to the 
duty to assist.  Of particular note, under the VCAA, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  This duty may include providing a 
claimant with a medical examination and/or a medical opinion.  
See 38 U.S.C. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4).  Regulations implementing the VCAA became 
effective on August 29, 2001.  Those regulations include 
38 C.F.R. § 3.159(b)(1), which states in pertinent part that 
if a claimant did not respond within 30 days to a VA request 
for pertinent evidence or information in his possession that 
might substantiate his claim, VA could decide the claim prior 
to the expiration of the one-year period provided in the VCAA 
(38 U.S.C.A. § 5103(b) (West 2002)) based on all the 
information and evidence contained in the file.  On September 
22, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day time limit set forth in 
38 C.F.R. § 3.159(b)(1), finding that it was incompatible 
with the statute under which it was promulgated.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Court found that the Board did not comply with VA duty to 
assist in the development of claims under 38 C.F.R. 
§ 3.159(c)(4) because the medical examination provided by VA 
and relied upon by the Board as the basis for its decision 
does not contain information about the degree of ankylosis in 
palmar or dorsiflexion sufficient to decide the claim, 
specifically the degree of ankylosis of the left wrist 
required to evaluate ankylosis under 38 C.F.R. § 4.71a , 
Diagnostic Code 5214.  Thus, the Court found a remand is 
necessary to provide an examination containing this 
information and for readjudication of the issue.

In addition, the Court found that the Board failed to notify 
the claimant of the information and medical evidence 
necessary to substantiate his claim, and which portion is to 
be provided by the claimant and which is to be provided by 
the Board.  The VCAA and its implementing statutes provide 
that VA will "notify the claimant of any medical or lay 
evidence that is necessary to substantiate the claim."  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b) (2002); Quartuccio 
v. Principi, 16 Vet.App. 183, 187 (2002).


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran for an 
examination to determine the severity of arthritis 
in his left wrist.  The examiner should be asked 
to indicate the degree to which the wrist is 
ankylosed in palmar flexion or dorsiflexion and 
whether there is any ulnar or radial deviation.  
All indicated studies are to be conducted.     The 
examiner should describe in detail any functional 
loss due to the veteran's service-connected 
arthritis of the left (minor) wrist in post 
proximal carpectomy status.  In particular, the 
examiner should be asked to determine whether the 
veteran's wrist exhibits weakened movement, excess 
fatigability, or incoordination, and if feasible, 
these determinations should be expressed in terms 
of the degree of additional range of motion loss 
or ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  The examiner 
should also provide an opinion as to whether pain 
could significantly limit functional ability 
during flare-ups or when the left wrist is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss or ankylosis due to pain on 
use or during flare- ups.  The examiner should 
indicate whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  All opinions 
expressed should be supported by appropriate 
evidence and rationale.  All clinical findings and 
opinions should be set forth in a detailed report.

2.  The RO must review the claims file and ensure 
that any other notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




